United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-782
Issued: August 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 22, 2012 appellant filed a timely appeal from a January 20, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a right shoulder condition in
the performance of duty.
FACTUAL HISTORY
Appellant, a 44-year-old mail handler, filed a Form CA-2 claim for benefits on
October 25, 2011, alleging that he sustained a right rotator cuff tear causally related to
employment factors. He asserted that long-term carrying of his mailbag and opening doors while
1

5 U.S.C. § 8101 et seq.

carrying the bag on his right shoulder resulted in the right rotator cuff tear. Appellant first
became aware that his condition was work related on October 3, 2011. His right shoulder was
also affected when the bicycle he was riding struck a car on March 18, 2010.
Kaiser Permanente records indicated that appellant was seen at a clinic by a nurse on
March 17, 2010 for acute right shoulder pain. The nurse noted that he jammed his arm that day
when his bike’s tire ran into a concrete wheel stop. Kaiser Permanente progress notes indicate that
on March 26, 2010 appellant was treated by Dr. Teny Haroutunian, a family practitioner, who
noted that appellant presented with right shoulder pain after he jammed his arm in a bicycle
accident several days prior. Dr. Haroutunian also noted that appellant worked as a post office
courier. He diagnosed impingement syndrome of the shoulder.
A Kaiser Permanente progress note dated April 16, 2010 from Dr. Vincent Wing-Shun
Chen, an orthopedic surgeon, stated that appellant was seen for an initial visit for a right shoulder
problem. Dr. Chen related that appellant had fallen off a bike on March 17, 2010 and had
experienced pain and weakness to his right shoulder for a month. He also noted a history of
bilateral shoulder pain. X-rays taken of appellant’s right shoulder on April 16, 2010 were
interpreted by Dr. Erick Kyle Lee, Board-certified in internal medicine, as showing mild
subacromial spurring.
A May 11, 2010 Kaiser Permanente form report noted that appellant experienced pain in
his right shoulder and had sustained a sprain of his right shoulder and right rotator cuff tear.
Appellant’s condition stemmed from an incident in which he ran into a car while riding his bicycle.
A box was checked which noted that the diagnosed condition was not due to his employment.
Appellant was scheduled to undergo arthroscopic surgery to repair his right shoulder. The report
was cosigned by Dr. Ryushi T. Saisho, Board-certified in family practice.
Appellant submitted an October 3, 2011 report from Dr. Chen, who obtained a history to
appellant’s right shoulder on March 17, 2010 when he fell off his bike. He was treated in the
Kaiser Permanente orthopedic clinic and a magnetic resonance imaging (MRI) scan of his right
shoulder showed a chronic rotator cuff tear with associated tendon retraction and muscle atrophy.
The chronic nature of the tear indicated that appellant’s tendon was torn prior to his March 17,
2010 injury. It concluded that, based on a review of his usual and customary duties as a mail
carrier, it was highly probable that his rotator cuff tear was a result of his work duties and that his
condition was aggravated by his fall in March 2010.
On November 8, 2011 OWCP advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It requested a
comprehensive report from his treating physician describing his symptoms and the medical
reasons for his condition, and an opinion as to whether his right shoulder condition was causally
related to his federal employment. OWCP requested that appellant submit this evidence within
30 days.
Appellant submitted treatment notes from Drs. Chen, Saisho and Hartoununian, from
March to May 2010. The notes listed findings on examination, which indicated that he was
being treated for a torn right rotator cuff sustained in a bicycle accident and discussed whether
surgery was appropriate. On June 21, 2010 Dr. Michael Pearl, Board-certified in orthopedic

2

surgery advised that appellant was to be scheduled for right rotator cuff surgery on
June 23, 2010.
Appellant submitted x-ray reports dated March 18, April 13, 16 and 29, 2010 which
showed mild degenerative changes in his right shoulder with no fracture or dislocation and mild
subacromial spurring. He also underwent MRI scans of his right shoulder on April 16, 21, 22
and 28, 2011.
By decision dated January 20, 2012, OWCP denied appellant’s claim, finding that the
factual and medical evidence appellant submitted was not sufficient to establish that his claimed
right shoulder condition was causally related to factors of employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5

2

5 U.S.C. § 8101 et seq.

3

Elaine Pendleton, 40 ECAB 1143 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

3

ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence to establish
that his claimed right shoulder condition was causally related to factors of his employment as a
mail handler. For this reason, appellant did not discharge his burden of proof.
Appellant submitted 2010 reports from Kaiser Permanente that listed histories of injury to
his right shoulder on March 17, 2010 when he fell from a bike and on March 18, 2010 when his
bike struck a car. None of the physicians who treated appellant provided a probative,
rationalized medical opinion on how his right shoulder condition was causally related to
employment factors.6
The only physician of record who offered an opinion regarding causal relationship of
appellant’s right shoulder condition and his employment was Dr. Chen. In an October 3, 2011
report, Dr. Chen stated that appellant sustained an injury to his right shoulder on March 17, 2010
when he fell off his bike. He stated that an MRI scan of appellant’s right shoulder revealed a
chronic rotator cuff tear with associated tendon retraction and muscle atrophy. Dr. Chen advised
that, given the chronic nature of the tear, appellant probably tore the tendon before the March 17,
2010 injury. He opined that, in light of appellant’s usual duties as a mail carrier, it was highly
likely that his rotator cuff tear was a result of his work duties and that this condition was
aggravated by his fall in March 2010. This opinion however, is of limited probative value as it is
not sufficiently rationalized.7 The weight of medical opinion is determined by the opportunity
for and thoroughness of examination, the accuracy and completeness of the physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested
and the medical rationale expressed in support of stated conclusions.8 Dr. Chen did not address
appellant’s job duties or explain the medical process through which such duties would have been
competent to cause the right rotator cuff tear. Moreover, his opinion on causal relationship was
“highly likely” speculative in nature. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable certainty, and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9 As
Dr. Chen’s opinion was not based upon a complete factual background and was not of reasonable
certainty, it is of limited probative value. He did not address the diagnostic studies obtained of
the right shoulder following the bike accidents in March 2010 or explain how appellant’s work
caused or aggravated any tear of the right rotator cuff.
In a May 11, 2010 report, Dr. Saisho advised that appellant had pain in his right shoulder
and diagnosed right shoulder sprain and a right rotator cuff. He attributed appellant’s condition to
the incident in which appellant ran into a car while riding his bicycle. Dr. Saisho scheduled
6

See Geraldine H. Johnson, 44 ECAB 745 (1993).

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

9

I.J., 59 ECAB 408 (2008); supra note 4.

4

appellant for arthroscopic surgery to repair his right shoulder, which was apparently not performed
in 2010.
Drs. Pearl, Lee and Hartoununian submitted medical reports but did not provide an
opinion on causation.
The record also contains reports from nurses and physical therapists. 5 U.S.C.
§ 8101(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law. A nurse, physician’s assistant or, physical and
occupational therapist are not physicians as defined by FECA. Their opinions regarding causal
relationship are of no probative medical value.10
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a right shoulder condition in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly found that appellant failed to meet his burden of
proof to establish that he sustained a right shoulder condition in the performance of duty.

10

See Roy L. Humphrey, 57 ECAB 238 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

